DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to applicant’s amendment, filed on 01/08/2021.
2.	Claims 23-42 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remarks page 2, filed 01/08/2021, with respect to the Double Patenting rejection of claims 23-42 have been fully considered and are persuasive.  Therefore the Double Patenting rejection of claims 23-42 has been withdrawn. 
Allowable Subject Matter
4.	Claims 23-42 are allowed.
The following is an examiner's statement of reasons for allowance: 
Marshall (USPUB# 20020116266 A1) teaches a method for tracking and rewarding the desirable activities, including providing time and attention of individuals, and performing of tasks at desired times, includes providing an incentive rewards program. Individuals, groups, companies, or families are enrolled in a program. Interactions, including in-person sales presentations, viewing of pre-recorded videos, visits to stores and other facilities, and connections to internet websites are recorded. The level of attention provided by individuals during interactions may be measured 
Adar et al. (USPUB# 20060089837 A1) teaches an apparatus, system and method for multimedia capturing, logging and retrieval. The apparatus provides time synchronized voice and data interactions capturing and logging, secured playback and retrieval functionality for dispute resolution, for detecting negative and positive conduct, for business analysis and performance, and for quality management. The apparatus provides for synchronization and association of multi-media interactions for financial transactions in order to provide for the retrieval, playback, and review of the transaction-specific events in their temporally correct and integrated sequence.

Marshall, Adar, Rapaport and other prior arts do not singularly or in combination disclose the limitations "for a set of interaction indications identifying a particular target account, combine the values of the set of interaction indications using a limiting function that accumulates the values of the set of interaction indications into an accumulated value and progressively limits the accumulated value with increasing interaction indications in the set; and output an indication of the accumulated value as a status of the particular target account among the plurality of accounts." in independent claim 23 
Dependent claims 24-33 and 35-42 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571) 272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 8:30 -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443                                                                                                                                                                                                        01/16/2021